DETAILED ACTION
Claims 1, 2, 10, and 19 are amended. No claims have been added or cancelled. Therefore, claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed on 06/09/2021 have been fully considered and are persuasive. The rejection of claims 1-19 under AIA  35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following prior art references are considered by the Examiner as the most similar to the instant invention:
Branson et al. (US 20140164628) – where para. 0021-0022, 0041-0048, generally discloses a streaming application having static connections that may be modified by introducing one or more dynamic connections, where the dynamic connections may be introduced without modifying the underlying operator graph and disconnected in order to improve performance. However, the reference does not explicitly disclose converting a static connection between two processing elements in a streaming application to a dynamic connection during the execution of the streaming application, when a conversion criteria is met, as recited in the claims.

Andrade et al. (US 20110041132) which generally discloses in para. 0056, 0061, a system to optimize streaming applications such that multiple components are properly placed into a runtime environment to best use computational resources. This is done by implementing a set of processing elements connected by data streams, where the processing elements (Pes) can be 

Amini et al. (US20080235685), generally discloses in para. 0063-0067, 0085, generally discloses a set of processing elements (Pes) which describe the streams produced by each output port and the properties of streams the PE intends to consume using a FlowSpec per input port. The Dataflow Graph Manager (DGM) determines which processing elements can be re-used for new inquiries and what streaming connections can be made. The stream names can be resolved either statically to streams currently instantiated or dynamically during run-time as new inquiries add new streams to the graph. However, the reference does not explicitly disclose converting a static connection between two processing elements in a streaming application to a dynamic connection during the execution of the streaming application, when a conversion criteria is met, as recited in the claims.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to anticipate or fairly suggest does not explicitly disclose converting a static connection between two processing elements in a streaming application to a dynamic connection during the execution of the streaming application, when a conversion criteria is met, in the same manner as claims 1, 10, and 19, especially when considered along with all other limitations recited in claims 1, 12, and 18, and in view of the Applicant’s specification. 
Claims 2-9 are allowed because they further limit claim 1.
Claims 11-18 are allowed because they further limit claim 10.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.